               Case 3:18-cv-00535-JSC Document 107 Filed 02/26/19 Page 1 of 13



     Jennifer A. Reisch (CA Bar No. 223671)               Leecia Welch (CA Bar No. 208741)
 1   Equal Rights Advocates                               Seth Galanter**
 2   1170 Market Street, Suite 700                        Alice Y. Abrokwa*
     San Francisco, CA 94102                              National Center for Youth Law
 3   Ph: (415) 621-0672                                   405 14th Street, 15th Floor
     Fax: (415) 621-6744                                  Oakland, CA 94612, and
 4   Email: jreisch@equalrights.org                       1313 L Street, NW, Suite 130
                                                          Washington, DC 20005
 5   Javier M. Guzman*                                    Ph: (510) 835-8098
     Robin F. Thurston*                                   Fax: (510) 835-8099
 6   Karianne Jones*                                      Emails: lwelch@youthlaw.org,
     Democracy Forward Foundation                         sgalanter@youthlaw.org,
 7
     1333 H St. NW                                        aabrokwa@youthlaw.org
 8   Washington, DC 20005
     Ph: (202) 448-9090                                   Emily Martin*
 9   Fax: (202) 701-1775                                  Neena Chaudhry*
     Emails: jguzman@democracyforward.org,                Sunu Chandy*
10   rthurston@democracyforward.org,                      National Women’s Law Center
     kjones@democracyforward.org                          11 Dupont Circle, NW, Suite 800
11                                                        Washington, DC 20036
                                                          Ph: (202) 588-5180
12
                                                          Fax: (202) 588-5185
13   *admitted pro hac vice                               Emails: emartin@nwlc.org,
     ** pro hac vice application pending                  nchaudhry@nwlc.org, schandy@nwlc.org
14
                                            Counsel for Plaintiffs
15
16
                                 UNITED STATES DISTRICT COURT
17                             NORTHERN DISTRICT OF CALIFORNIA
18                                  SAN FRANCISCO DIVISION

19   SURVJUSTICE, INC., et al.,                    )    Case Number: 3:18-cv-00535-JSC
                                                   )
20            Plaintiffs,                          )    PLAINTIFFS’ NOTICE OF MOTION AND
                                                   )    MOTION FOR RECONSIDERATION
21   v.                                            )
                                                   )    HEARING NOTICED: April 4, 2019, 2:00
22   ELISABETH D. DEVOS, in her official           )    p.m., San Francisco Courthouse, Courtroom
     capacity as Secretary of Education, et al,    )    F - 15th Floor, 450 Golden Gate Avenue,
23
                                                   )    San Francisco, CA, 94102
24            Defendants.                          )
                                                   )    DEMAND FOR JURY TRIAL
25                                                 )

26
27

28

          Plaintiffs’ Notice of Motion and Motion for Reconsideration; Case No.: 3:18-cv-00535-JSC
              Case 3:18-cv-00535-JSC Document 107 Filed 02/26/19 Page 2 of 13



 1
 2
                                                TABLE OF CONTENTS

 3   I.     STATEMENT OF ISSUES .............................................................................................. 1

 4   II. STANDARD OF REVIEW.............................................................................................. 2
 5
     III. STATEMENT OF RELEVANT FACTS......................................................................... 3
 6
     IV. ARGUMENT ................................................................................................................... 4
 7
          A. Gill holds that non-binding policies can have legal consequences under Bennett. ....... 5
 8

 9        B. Gill holds that practical effects alone can render an agency action final. ..................... 6

10   V. CONCLUSION .............................................................................................................. 10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
      Plaintiffs’ Notice of Motion and Motion for Reconsideration; Case No.: 3:18-cv-00535-JSC
                                                Page: i
               Case 3:18-cv-00535-JSC Document 107 Filed 02/26/19 Page 3 of 13



 1            Pursuant to Federal Rule of Civil Procedure 54(b), Plaintiffs SurvJustice, Inc., Equal
 2   Rights Advocates, and Victim Rights Law Center hereby move for reconsideration of the Court’s
 3   October 1, 2018 Order granting Defendants’ Motion to Dismiss Plaintiffs’ Administrative
 4   Procedure Act (“APA”) claims (Dkt. No. 81).
 5                NOTICE OF MOTION AND MOTION FOR RECONSIDERATION
 6            PLEASE TAKE NOTICE that on April 4, 2019, at 2:00 p.m., before the Honorable
 7   Jacqueline Scott Corley, Courtroom F, 15th Floor, 450 Golden Gate Avenue, San Francisco,
 8   California, 94102, Plaintiffs SurvJustice, Inc., Equal Rights Advocates, and Victim Rights Law

 9   Center will and hereby do move the Court pursuant to Federal Rule of Civil Procedure 54(b) for
10   an order (1) reconsidering and modifying its prior order (Dkt. No. 81) that dismissed with
11   prejudice Plaintiffs’ APA claims against Defendants U.S. Department of Education, Secretary
12   Elisabeth DeVos, and Assistant Secretary Kenneth Marcus (collectively, “ED”); and
13   (2) permitting Plaintiffs to file an amended complaint reinstating their APA claims.
14            Plaintiffs’ motion is based on this Notice of Motion and Motion, the accompanying
15   Memorandum of Points and Authorities, the pleadings filed in this action, any matter that may be
16   judicially noticed, and any other matter raised in oral argument in support of this motion.
17   Defendants’ response to this motion must be filed with the Court and served on counsel for
18   Plaintiffs by March 12, 2019. See Dkt. No. 106.
19                        MEMORANDUM OF POINTS AND AUTHORITIES
20   I.       STATEMENT OF ISSUES
21            After this Court’s Order dismissing Plaintiffs’ APA claims with prejudice on the ground
22   that the challenged agency policy is not “final agency action” (Dkt. No. 81), the Ninth Circuit
23
     issued Gill v. United States Department of Justice, 913 F.3d 1179, 1184 (9th Cir. 2019), which
24
     clarifies what actions constitute “final agency action” under Bennett v. Spear, 520 U.S. 154
25
     (1997). In light of this intervening decision, this Court granted Plaintiffs leave to file a motion
26
     for reconsideration. See Dkt. Nos. 103, 104.
27

28
          Plaintiffs’ Notice of Motion and Motion for Reconsideration; Case No.: 3:18-cv-00535-JSC
                                                   Page: 1
                Case 3:18-cv-00535-JSC Document 107 Filed 02/26/19 Page 4 of 13



     II.       STANDARD OF REVIEW
 1
               “A district court’s power to rescind, reconsider, or modify an interlocutory order is
 2
     derived from the common law, not from the Federal Rules of Civil Procedure.” City of Los
 3
 4   Angeles, Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882, 886 (9th Cir. 2001). This

 5   “inherent procedural power to reconsider,” id. at 885 (internal quotation marks and citation

 6   omitted), is acknowledged in Federal Rule of Civil Procedure 54(b), which provides that “any

 7   order . . . that adjudicates fewer than all the claims . . . may be revised at any time before the
 8   entry of a judgment adjudicating all the claims.”
 9
               The federal rules do not set forth a standard for when courts should reconsider non-final
10
     orders; a court may do so for any reason “seen by it to be sufficient.” Santa Monica Baykeeper,
11
     254 F.3d at 885 (internal quotation marks and citation omitted). Reconsidering an interlocutory
12
     decision does not require the type of showing needed under Federal Rules 59 or 60 for alteration
13
     of a final judgment. See Persistence Software, Inc. v. Object People, Inc., 200 F.R.D. 626, 627
14
15   (N.D. Cal. 2001) (“The standard for granting a motion to vacate under Rule 54(b) is less rigid

16   than that under Rule 60(b) governing vacation of final judgments.”). “[I]nterlocutory judgments

17   are not brought within the restrictions of [Rule 60], but rather they are left subject to the
18   complete power of the court rendering them to afford such relief from them as justice requires.”
19
     Fed. R. Civ. P. 60(b) Advisory Committee Notes, 1946 Amendment.
20
               As shown below, the Ninth Circuit’s intervening, controlling decision in Gill provides
21
     ample grounds for this Court to reconsider the application of the test for finality under the APA
22
     to the facts of this case, particularly given the “close call” of the Court’s prior finality
23
     determination. Dkt. No. 81 at 17. “The authority of district courts to reconsider their own orders
24
25   before they become final . . . allows them to correct not only simple mistakes, but also decisions

26   based on shifting precedent, rather than waiting for the time-consuming, costly process of

27   appeal.” United States v. Martin, 226 F.3d 1042, 1049 (9th Cir. 2000).
28
           Plaintiffs’ Notice of Motion and Motion for Reconsideration; Case No.: 3:18-cv-00535-JSC
                                                    Page: 2
              Case 3:18-cv-00535-JSC Document 107 Filed 02/26/19 Page 5 of 13



     III.    STATEMENT OF RELEVANT FACTS
 1
             In September 2017, ED issued a Dear Colleague Letter and set of Questions and Answers
 2
     (“2017 Title IX Policy” or “Policy”) establishing a new policy with respect to how schools must
 3
 4   treat claims of sexual harassment under Title IX of the Education Amendments Act of 1972

 5   (“Title IX”). Plaintiffs sued to vacate the Policy, asserting a cause of action under the APA, in

 6   addition to equal protection and ultra vires claims. See Dkt. No. 23. Defendants moved to

 7   dismiss the APA claims, arguing that the Policy is not final agency action. See Dkt. No. 40.1
 8           In determining whether the Policy is final agency action, the Court applied the two-step
 9
     test under Bennett: first, that the action “mark the consummation of the agency’s decisionmaking
10
     process,” and, second, that “the action must be one by which rights or obligations have been
11
     determined, or from which legal consequences will flow.” Dkt. No. 18 at 16 (citing 520 U.S. at
12
     177-78 (internal quotation marks and citations omitted)). The Court found the first prong
13
     satisfied. Dkt. No. 81 at 17.
14
15           With regard to the second prong, Plaintiffs had argued, among other reasons, that the

16   Policy is final agency action because “if schools do not comply with the Department’s guidance,

17   they risk an enforcement action by [ED’s Office for Civil Rights] and loss of federal funding.”
18   Id. Plaintiffs also argued “that some schools have responded accordingly, citing the 2017
19
     Guidance as the impetus for revising their Title IX policies.” Id. at 17-18. Defendants argued that
20
     the Policy “constitutes a bare statement of the agency’s opinion and does not produce legal
21
     consequences.” Id. at 18 (internal quotation marks and citations omitted).
22
             This Court noted that the question of whether the Policy satisfied the second Bennett
23
     prong was a “close call,” but held that it does not. Id. at 17. First, the Court held that the text of
24
25   the Policy “does not suggest that schools are immediately required to comply” and “merely

26
     1
       Defendants also sought dismissal of the APA claims based on their arguments that Plaintiffs
27   lack standing and that Plaintiffs have another adequate remedy in court. See Dkt. No. 40. The
     Court held that Plaintiffs do have standing to assert their APA claims, and did not address the
28   latter argument. See Dkt. No. 81 at 14, 20.
         Plaintiffs’ Notice of Motion and Motion for Reconsideration; Case No.: 3:18-cv-00535-JSC
                                                  Page: 3
              Case 3:18-cv-00535-JSC Document 107 Filed 02/26/19 Page 6 of 13



     provides ‘information’” for schools regarding how ED will assess compliance with Title IX. Id.
 1
 2   at 18. Second, the Court held that, while Plaintiffs have plausibly alleged that some schools have

 3   changed their policies in response to the 2017 Title IX Policy, “voluntarily changing a policy in

 4   response to an agency’s nonbinding enforcement guidance is not the same as being required to

 5   do so by the guidance itself.” Id. Last, the Court held that the language of the Policy does not
 6   create new obligations for schools, which could choose not to follow the Policy without facing
 7
     legal consequences as long as they complied with Title IX and its implementing regulations. Id.
 8
     Accordingly, the Court held that the Policy “does not produce legal consequences,” id., and
 9
     dismissed Plaintiffs’ APA claim with prejudice based on the conclusion that the Policy fails to
10
     satisfy the second Bennett prong, id. at 21. The Court dismissed Plaintiffs’ remaining claims
11
     without prejudice, and Plaintiffs filed an amended complaint on those claims. See Dkt. No. 86.2
12
13   IV.     ARGUMENT

14           Gill warrants reconsideration of this Court’s Order dismissing Plaintiffs’ APA claims for

15   lack of finality. Gill involved a federal anti-terrorism program that sought to collect and share

16   Suspicious Activity Reports (“SARs”) among participating law enforcement agencies, including
17   state and local agencies, through an information repository. Gill, 913 F.3d at 1182. The
18
     Department of Justice, through its Program Manager, issued a “Functional Standard” that defined
19
     what constituted “suspicious activity” sufficient for a participant to include a report in the
20
     information repository. See id. at 1182-84. Plaintiffs, five U.S. citizens who were the subjects of
21
     SARs, challenged the Functional Standard under the APA. Id. at 1183-84.
22
             The government did not challenge the first Bennett prong, but argued that the Functional
23
24   Standard did not satisfy the second Bennett prong because it “‘merely provides procedural

25   guidelines for [agencies’] voluntary participation’ and does not impose binding obligations.” Id.

26
27
     2
      Consistent with Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc),
28   Plaintiffs did not repeat their APA claim in their amended complaint.
         Plaintiffs’ Notice of Motion and Motion for Reconsideration; Case No.: 3:18-cv-00535-JSC
                                                  Page: 4
             Case 3:18-cv-00535-JSC Document 107 Filed 02/26/19 Page 7 of 13



     at 1184 (alteration in original). The Ninth Circuit disagreed, holding that the Functional Standard
 1
 2   “constitutes final agency action because it has legal and practical effects.” Id. at 1185. An

 3   application of Gill to the facts of this case confirms that the 2017 Title IX Policy is indeed final

 4   agency action under the APA.

 5          A. Gill holds that non-binding policies can have legal consequences under Bennett.
 6          In light of the new binding authority from the Ninth Circuit in Gill, which held that non-
 7   binding policies can result in legal consequences under Bennett, Plaintiffs request that this Court
 8
     reconsider its determination that the 2017 Title IX Policy does not produce legal consequences.
 9
            In holding that the Functional Standard produces legal consequences, Gill extends the
10
     holding of Oregon Natural Desert. In that case, as described by the Gill court, the Ninth Circuit
11
     held that an agency’s instructions to permit holders outlining restrictions on their right to graze
12
13   livestock “had legal consequences because the Forest Service could take enforcement actions

14   against a non-complying permittee.” 913 F.3d at 1185 (citing Oregon Nat. Desert Ass’n v. U.S.

15   Forest Serv., 465 F.3d 977, 988, 990 (9th Cir. 2006)). Loss of a legally-required grazing permit

16   was a legal consequence establishing finality in Oregon Natural Desert. See id. Gill broadens
17   this precedent by holding that even loss of membership in a voluntary program based on a breach
18
     of a user agreement, rather than a statute or regulation, is a legal consequence under Bennett
19
     where that agreement requires that the participant comply with agency policies. See id. Despite
20
     describing the Functional Standard as a policy that neither creates new obligations nor penalizes
21
     law enforcement agencies for non-compliance absent their voluntary participation, Gill holds that
22
     this policy results in a legal consequence because, as set forth in the user agreement, a failure to
23
24   comply could trigger membership revocation. See id.

25          As with the user agreement in Gill, schools sign agreements (in the form of assurances)

26   agreeing not only to comply with the Title IX statute and regulations, but also with policies like
27   the challenged guidance. See U.S. Dep’t of Educ., Office for Civil Rights, Assurance of
28
       Plaintiffs’ Notice of Motion and Motion for Reconsideration; Case No.: 3:18-cv-00535-JSC
                                                Page: 5
             Case 3:18-cv-00535-JSC Document 107 Filed 02/26/19 Page 8 of 13



     Compliance, https://www2.ed.gov/about/offices/list/ocr/letters/boy-scouts-assurance-form.pdf
 1
 2   (stating that “the Department may seek a court order requiring compliance” with “regulations,

 3   guidelines, and standards,” not just the statute); U.S. Dep’t of Educ., Revised Assurances

 4   Template, https://www2.ed.gov/admins/lead/account/stateplan17/reviseded18100576.pdf, at 6-7

 5   ¶¶ 6, 18 (agreement to comply with Title IX and with “all applicable requirements of all other
 6   Federal laws, executive orders, regulations, and policies governing this program.”). “Regardless
 7
     of an agency’s characterization” of a policy or the particular label the federal agency chooses to
 8
     use in describing its action, Gill makes clear that any consequence for “violating various
 9
     policies” is a legal consequence under Bennett. 913 F.3d at 1184-85 (emphasis added). Gill holds
10
     that even a non-binding agency policy that applies to participants of a voluntary program has
11
     legal consequences because of the participants’ agreement to comply with such policy. This shift
12
13   in controlling precedent likewise compels a determination that the 2017 Title IX Policy produces

14   legal consequences and thus meets the test for finality under Bennett.

15          B. Gill holds that practical effects alone can render an agency action final.
16          The Ninth Circuit’s holding in Gill that the practical effects of a federal agency action
17   can, by themselves, also satisfy the second Bennett prong warrants reconsideration of this
18
     Court’s determination that the Policy is not final agency action because it does not produce
19
     immediate legal consequences. In holding that the Functional Standard is “also final agency
20
     action because of its practical effects,” 913 F.3d at 1185, Gill extends the holding in Havasupai
21
     Tribe v. Provencio, 906 F.3d 1155 (9th Cir. 2018). As the Gill court describes Havasupai, a
22
     “Mineral Report” by the U.S. Forest Service that determined whether mining companies had
23
24   valid existing rights to operate on certain land was “a practical requirement to the continued

25   operation of a mine—and therefore final agency action—because the parties understood that

26   mine operations would not resume until the Mineral Report’s determination of valid existing
27   rights was completed.” 913 F.3d at 1185 (internal quotation marks and citation omitted). The
28
       Plaintiffs’ Notice of Motion and Motion for Reconsideration; Case No.: 3:18-cv-00535-JSC
                                                Page: 6
             Case 3:18-cv-00535-JSC Document 107 Filed 02/26/19 Page 9 of 13



     agency’s determination in Havasupai was final, according to Gill, because the mining company
 1
 2   as a practical matter would not resume operations until the Mineral Report issued. See id.

 3   Building upon that outcome, Gill holds that even if an agency action’s “practical effects are

 4   contingent on a future event,” i.e., the mining company’s decision not to resume operations until

 5   the issuance of the Mineral Report, “[a]n agency action can be final.” Id.
 6          Gill broadens Havasupai’s holding by applying it to a federal agency action where the
 7
     only consequence for future noncompliance with a non-binding standard was possible exclusion
 8
     from a voluntary program. See id. Because the law enforcement agencies that chose to participate
 9
     in the information-sharing program in Gill agreed that the Department of Justice could revoke
10
     their membership if they did not comply with the Functional Standard going forward, once a law
11
     enforcement agency joined the program, “there was the immediate understanding that . . .
12
13   analysts would conform to the Functional Standard” when reviewing the SARs and submitting

14   them to the repository. Id. The Ninth Circuit held that the participants’ understanding that the

15   Department would review their future SARs in accordance with the Functional Standard had
16   such practical effect on the participants, as in Havasupai, that the Functional Standard constitutes
17
     final agency action. Id.
18
            So too here. In this case, this Court determined that the 2017 Title IX Policy does not
19
     satisfy Bennett’s second prong on the ground that it does not produce legal consequences. See
20
     Dkt. No. 81 at 18. But the intervening Gill decision makes clear that the Policy’s practical effects
21
     alone establish finality. In Gill, the Functional Standard provided law enforcement agencies with
22
23   information about how the federal agency would determine whether their SARs complied with

24   the requirements for submission to the information repository. See Gill, 913 F.3d at 1183. Not

25   only does the 2017 Title IX Policy provide schools with information about how ED’s Office for
26   Civil Rights “will assess a school’s compliance with Title IX,” Dkt. No. 81 at 18 (citing 2017
27   Title IX Policy), but the Policy also provides schools with various “determination[s] of valid
28
       Plaintiffs’ Notice of Motion and Motion for Reconsideration; Case No.: 3:18-cv-00535-JSC
                                                Page: 7
             Case 3:18-cv-00535-JSC Document 107 Filed 02/26/19 Page 10 of 13



     existing rights” under Title IX, as described in Gill, 913 F.3d at 1185 (internal citation omitted).
 1
 2   For example, among others, the Policy communicates ED’s current determination that schools

 3   have a right under Title IX to use the clear and convincing standard for evaluating a claim of

 4   sexual harassment and that schools have a right under Title IX to allow appeals solely by the

 5   responding party. See Dkt. No. 81 at 6 (citing 2017 Title IX Policy).
 6           Just as the state and local law enforcement agencies in Gill understood as a practical
 7
     matter that their SARs would be evaluated by the federal government consistent with the
 8
     Functional Standard (and thus conformed their behavior accordingly), schools that are subject to
 9
     Title IX understand as a practical matter that ED will evaluate their compliance with Title IX
10
     consistent with the 2017 Title IX Policy and its determination of their existing rights. Indeed, ED
11
     has already amended a resolution letter with at least one university in order to make its
12
13   enforcement actions consistent with the 2017 Title IX Policy.3 Based on that practical

14   understanding, multiple schools have changed their own Title IX policies to comply with ED’s

15   Policy, as both Defendants and this Court have acknowledged. See Dkt. No. 48 at 9; Dkt. No. 81
16   at 18 (“Plaintiffs plausibly allege that some schools have” changed their “policies in response to
17
     the 2017 Guidance”). Even if this Court concludes that the Policy does not produce legal
18
     consequences under Bennett—although the Policy does satisfy this test under current, controlling
19
     Ninth Circuit law, see supra Section IV(A)—the Policy’s practical effects independently
20
21
     3
       See Jeremy Bauer-Wolf, The ‘Confusing’ Case of UNC’s Title IX Violations, INSIDE HIGHER ED
22   (June 27, 2018), https://www.insidehighered.com/news/2018/06/27/unc-found-have-violated-
     title-ix-multiyear-investigation (“Department spokeswoman Liz Hill said that OCR is in the
23   process of correcting its correspondence with the university to let it know its policy is consistent
     with the department’s temporary rules” regarding one-sided appeals). Compare U.S. Dep’t of
24   Educ., OCR Complaint No. 11-13-2051 Letter of Findings, at 10 (June 25, 2018),
25   https://www.unc.edu/wp-content/uploads/2018/06/FINAL-R-LOF-UNC-Chapel-Hill-11132051-
     PDF-1.pdf (determining that the university’s policy providing an appeal only to one party “is not
26   equitable”), with U.S. Dep’t of Educ., OCR Complaint No. 11-13-2051 Amended Letter of
     Findings, at 1 n.1 (June 28, 2018), https://www.unc.edu/wp-content/uploads/2018/07/FINAL-
27   AMENDED-R-LOF-UNC-Chapel-Hill-11132051-PDF_Redacted.pdf (amending prior Letter of
     Findings to “clarif[y]” that educational institutions “may choose to allow an appeal . . . solely by
28   the respondent or responding party . . . ”).
         Plaintiffs’ Notice of Motion and Motion for Reconsideration; Case No.: 3:18-cv-00535-JSC
                                                  Page: 8
             Case 3:18-cv-00535-JSC Document 107 Filed 02/26/19 Page 11 of 13



     establish finality pursuant to Gill.
 1
 2           These practical effects are not lessened by the fact that the Policy asserts that any

 3   enforcement action by ED will be taken pursuant to Title IX and its implementing regulations.

 4   See Dkt. No. 81 at 18 (citing 2017 Title IX Policy). As an initial matter, ED has already modified

 5   at least one enforcement action so that it aligns with the Policy, without reference to any Title IX
 6   statutory or regulatory provisions. See supra n.3. Moreover, in Gill, any enforcement action
 7
     would be taken pursuant to the user agreement, not the Functional Standard itself. See Gill, 913
 8
     F.3d at 1185. In any event, the Gill court had no need to address whether the federal agency in
 9
     that case had in fact revoked any participants’ membership in the program for failure to comply
10
     with the Functional Standard; what mattered was that the participants operated in practice with
11
     the understanding that their subsequently-submitted reports would be judged according to the
12
13   agency’s Functional Standard. See id. (“An agency action can be final even if its legal or

14   practical effects are contingent on a future event.”). Similarly, regardless of any future

15   enforcement actions ED may or may not take against schools under Title IX or its regulations,
16   the Policy currently has the acknowledged practical effect of causing schools to change their
17
     Title IX policies in order to comply with it. Under Gill, such a practical effect alone satisfies the
18
     Bennett test for finality. See id.
19
             Upon applying Gill to the facts of this case, the 2017 Title IX Policy is final agency
20
     action under the Ninth Circuit’s current case law due to both its legal effects and its practical
21
     effects.4 Accordingly, Plaintiffs seek reconsideration of the Court’s October 1, 2018 Order
22
23
     4
24     The Ninth Circuit’s opinion in Gill does not address the question of availability of other
     adequate remedies, which otherwise might preclude an APA action. The district court rejected
25   the government’s argument that the plaintiffs’ potential suit against the individual law
     enforcement entities that submitted SARs about them was an adequate alternative remedy,
26   finding that such entities “likely would have a defense against any claim that their preparation
27   and transmission of SARs is wrongful, when undertaken pursuant to [the federal agency’s]
     standards.” Gill v. U.S. Dep’t of Justice, No. 14-cv-03120-RS, 2015 WL 757278, at *5 (N.D.
28   Cal. Feb. 20, 2015). The government did not challenge the district court’s conclusion on appeal.

         Plaintiffs’ Notice of Motion and Motion for Reconsideration; Case No.: 3:18-cv-00535-JSC
                                                  Page: 9
              Case 3:18-cv-00535-JSC Document 107 Filed 02/26/19 Page 12 of 13



     dismissing Plaintiffs’ APA claim for lack of finality.5
 1
 2   V.       CONCLUSION
              For the foregoing reasons, Plaintiffs respectfully request that this Court grant their
 3
 4   Motion for Reconsideration and (1) reverse, or otherwise modify or alter as needed, the Court’s

 5   Order granting Defendants’ Motion to Dismiss Plaintiffs’ APA claim, Dkt. No. 81; and

 6   (2) permit Plaintiffs to file an amended complaint reinstating their APA claim.

 7
 8   Respectfully submitted,                                                Date: February 26, 2019
 9
     /s/ Robin F. Thurston
10   Jennifer A. Reisch (CA Bar No. 223671)                  Leecia Welch (CA Bar No. 208741)
     Equal Rights Advocates                                  Seth Galanter**
11   1170 Market Street, Suite 700                           Alice Y. Abrokwa*
     San Francisco, CA 94102                                 National Center for Youth Law
12   Ph: (415) 621-0672                                      405 14th Street, 15th Floor
     Fax: (415) 621-6744                                     Oakland, CA 94612, and
13   Email: jreisch@equalrights.org                          1313 L Street, NW, Suite 130
                                                             Washington, DC 20005
14
     Javier M. Guzman*                                       Ph: (510) 835-8098
15   Robin F. Thurston*                                      Fax: (510) 835-8099
     Karianne Jones*                                         Emails: lwelch@youthlaw.org,
16   Democracy Forward Foundation                            sgalanter@youthlaw.org,
     1333 H St. NW                                           aabrokwa@youthlaw.org
17   Washington, DC 20005
     Ph: (202) 448-9090                                      Emily Martin*
18   Fax: (202) 701-1775                                     Neena Chaudhry*
     Emails: jguzman@democracyforward.org,                   Sunu Chandy*
19   rthurston@democracyforward.org,                         National Women’s Law Center
20   kjones@democracyforward.org                             11 Dupont Circle, NW, Suite 800
                                                             Washington, DC 20036
21                                                           Ph: (202) 588-5180
     *admitted pro hac vice                                  Fax: (202) 588-5185
22   ** pro hac vice application pending                     Emails: emartin@nwlc.org,
                                                             nchaudhry@nwlc.org, schandy@nwlc.org
23   Counsel for Plaintiffs
24
25
26
     5
       Notably, there are no case-specific reasons for the Court not to modify its order dismissing the
27   APA claims, given that this action is still at the pleadings stage and the parties have not even
     started discovery. Judicial efficiency will be furthered by revisiting now, de novo, the question of
28   whether Plaintiffs have sufficiently alleged final agency action based on this new precedent.
          Plaintiffs’ Notice of Motion and Motion for Reconsideration; Case No.: 3:18-cv-00535-JSC
                                                   Page: 10
            Case 3:18-cv-00535-JSC Document 107 Filed 02/26/19 Page 13 of 13



                                         [PROPOSED] ORDER
 1
 2          Upon consideration of Plaintiffs’ Motion for Reconsideration pursuant to Federal Rule of

 3   Civil Procedure 54(b), and any opposition, reply, and oral argument presented, the Court holds

 4   that the 2017 Title IX Policy constitutes final agency action under the APA. Therefore, the Court

 5   hereby GRANTS Plaintiffs’ Motion for Reconsideration. The Court will modify its prior Order
 6   (Dkt. No. 81) accordingly, and permit Plaintiffs to file an amended complaint reinstating their
 7
     APA claim.
 8
            IT IS SO ORDERED.
 9
10
     Dated: ________________________              ____________________________
11                                                JACQUELINE SCOTT CORLEY
                                                  UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

       Plaintiffs’ Notice of Motion and Motion for Reconsideration; Case No.: 3:18-cv-00535-JSC
